Citation Nr: 0904532	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the Veteran has alleged he developed 
"breathing difficulties" due to exposure to asbestos during 
service.  As this issue has not yet been adjudicated, it is 
referred to the RO for appropriate action.

In addition, the Board notes that the Veteran previously 
submitted a claim for service connection for "nervousness" 
since Vietnam.  See March 1993 Formal Claim.  The Board finds 
that the current claim for service connection for PTSD is 
distinct from the Veteran's prior claim for nervousness.  In 
making this finding, the Board notes that the current claim 
alleges PTSD as a result of claimed stressors experienced 
during Vietnam service.  The Veteran's prior claim for "a 
nervous condition" was predicated on exposure to Agent 
Orange.  See March 1993 Statement in Support of Claim.  
Therefore, the Veteran's current claim for PTSD is unrelated, 
and no analysis of whether or not new and material evidence 
has been received is required.

Further, although the Veteran's June 2006 substantive appeal 
requested a BVA hearing at the Veteran's local VA office, 
such a hearing was scheduled and the Veteran failed to 
report.  Upon being contacted with regard to his failure to 
appear, the Veteran withdrew his hearing request and asked 
that a decision be made on his claims.  As such, the Board 
will proceed with a decision on this appeal.


FINDINGS OF FACT

1.  The Veteran does not have PTSD attributable to military 
service.

2.  Hypertension did not manifest in service, nor did it 
manifest to a compensable degree within one year after 
service; hypertension has not been shown by the competent 
medical evidence of record to be etiologically related to the 
Veteran's service.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In the instant case, VA satisfied its duty to notify as to 
these claims by means of letters to the Veteran issued in 
October 2005 and March 2006.  The October 2005 letter 
informed the Veteran of what evidence was required to 
substantiate his claims for service connection for PTSD and 
hypertension, and of his and VA's respective duties for 
obtaining such evidence.  The March 2006 letter informed the 
Veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, not every element of VCAA notice was 
provided in compliance with the requirements of Pelegrini.  
Specifically, the March 2006 letter providing information 
regarding the assignment of a disability rating and effective 
date was provided after the initial AOJ adjudication denying 
the claims.  However, a VCAA timing defect can be cured by 
the issuance of fully compliant notification followed by a 
re-adjudication of the claim.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  Here, the Board finds that the 
VCAA timing defect was a harmless error, as subsequent notice 
complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess/Hartman, and the 
Veteran's claims were re-adjudicated after such fully 
compliant notice was given.  See April 2006 Statement of the 
Case.  Therefore, the Board finds that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and that not withstanding 
Pelegrini, deciding this appeal would not be prejudicial to 
him.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, his service 
personnel records, and reports of post-service VA treatment 
and assessment.  In addition, the claims file contains the 
Veteran's statements, and a statement from his wife, in 
support of his claims.

Based on a review of the claims file, the Board finds that 
all relevant evidence necessary to make a decision on the 
Veteran's claims has been obtained.  In this regard, the 
Board notes the Veteran's statement that he first began 
treating for PTSD at the Gulfport VA Medical Center 
("Gulfport VAMC") in 1993.  See July 2005 VA Form 21-4142.  
The Veteran also stated that he first began treating for 
hypertension at the Biloxi VA Medical Center ("Biloxi 
VAMC") and the New Orleans VA Medical Center ("New Orleans 
VAMC") in May 1993.  See July 2005 Formal Claim.  Notably, 
the claims file contains a May 1993 VA general medical 
examination from the Biloxi VAMC with a statement reflecting 
that "this [was the Veteran's] first examination."  
Therefore, the initial examination from the period in which 
the Veteran alleges his treatment began is of record.  In 
addition, the Board notes that current Biloxi VAMC records 
have been obtained and associated with the claims file as 
well.

The Board acknowledges that no medical reports from the New 
Orleans VAMC or the Gulfport VAMC are of record.  The Board 
notes, however, that the RO made attempts to obtain records 
from each of these medical centers and that such attempts 
proved unsuccessful.  In November 2005, the RO sent a letter 
to the Gulfport VAMC requesting all treatment records, 
however this letter was returned to the sender with a 
notation that no forward order was on file.  The RO also sent 
a November 2005 letter to the Veteran which indicated that it 
had been unable to locate the New Orleans VAMC records.  This 
letter requested that the Veteran forward any New Orleans 
VAMC records in his possession, however no such records were 
subsequently received.  In fact, in his February 2006 notice 
of disagreement, the Veteran stated that he had sent "all of 
the paperwork [he could] find to prove [his] case."  
Therefore, in light of the unsuccessful efforts taken by the 
RO and the Veteran to locate and obtain any additional 
records, the Board finds that further efforts would be futile 
and are not necessary.  See 38 C.F.R. § 3.159(c)(2).

Further, with regard to the Veteran's claim for service 
connection for PTSD, the Board notes that it is denying this 
claim on the basis that the Veteran's claimed in-service 
stressors have not been verified.  This finding will be 
discussed in greater detail below, however the Board notes 
that any outstanding post-service treatment records regarding 
PTSD would be irrelevant because they could not address this 
element of the Veteran's claim.  Therefore, a remand to 
obtain any additional records would unnecessarily delay this 
decision with no resulting benefit to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition, the Board notes that the claims file contains a 
February 2006 Social Security Administration ("SSA") 
inquiry regarding the Veteran.  In the April 2006 statement 
of the case, on page 25, the RO interprets the February 2006 
SSA inquiry as indicating that the Veteran was "denied 
entitlement to vested benefits."  The Board notes that this 
SSA inquiry is mostly blank, however, and contains no 
indication that the Veteran is receiving or has applied for 
"disability" benefits from the SSA.  Therefore, no records 
which would be pertinent to this case have been identified, 
and the RO's duty to assist in obtaining SSA records has not 
been triggered.

In addition, the Board notes that the Veteran was not 
provided a VA examination, despite his requests for one.  See 
October 2005 Statement in Support of Claim; February 2006 
Notice of Disagreement; June 2006 Substantive Appeal.  VA has 
a duty to provide a VA examination when the record lacks 
sufficient evidence to decide the Veteran's claim, but 
contains evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to both of the Veteran's claims, the Board finds 
that a VA examination is not necessary because the record 
contains sufficient evidence for a decision to be made.  In 
addition, the Board notes that the Veteran's claim for 
service connection for hypertension is being denied because 
there is no evidence of an event, injury, or disease 
occurring in service, as discussed further below.  Because 
there is no demonstration of an in-service injury or disease, 
there is nothing to which any current disability could be 
attributed.  Therefore, a medical nexus opinion regarding 
this issue is not necessary.  Further, the Board notes that 
there is no medical evidence of record containing any 
indication that the Veteran's hypertension may be associated 
with his service.  The Board recognizes that in McLendon the 
Court held that this element establishes a low threshold, and 
that a VA examination can be required based on medical 
evidence which suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits.  
However, even considering the low threshold established here, 
none of the medical evidence of record in this case contains 
any indication at all that the Veteran's hypertension might 
be associated with his service.  Therefore, no VA examination 
is required on this basis.

Further, as discussed in detail below, the Veteran's claim 
for PTSD is being denied because there is no verification of 
his claimed in-service stressors.  Because the claimed 
stressors have not been corroborated, an examination to 
provide an opinion on any relationship between a current 
disability and the claimed stressors would not be relevant.  
There is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claim here since it 
could not corroborate past events.  In a non-PTSD service 
connection claim, the in-service incurrence or aggravation of 
a disease or injury can sometimes be shown by an after the 
fact medical examination, PTSD claims differ since they 
"require evidence of an in-service stressor rather than 
evidence of "incurrence or aggravation" of a disease or 
injury" and that "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence."  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996)

Based on the foregoing, therefore, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and that no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate these claims has been 
obtained.

Legal Criteria and Analysis

Service connection may be granted for disabilities resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).

Entitlement to service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a Veteran was exposed to a recognizable 
stressor during service.  In Zarycki, it was noted that the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service varies depending upon 
whether the Veteran "engaged in combat with the enemy."  
See also Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the Veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  However, the Court has held that 
the Board may not rely strictly on combat citations or the 
Veteran's military occupational specialty ("MOS") alone to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

If combat is affirmatively indicated, then the Veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence, and no 
further development or corroborative evidence will be 
required, provided that the Veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  If there is no 
combat experience, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran, 6 Vet. App. at 288-89.  As a 
matter of law, the Veteran's testimony by itself cannot 
establish the occurrence of a noncombat stressor.  Dizoglio, 
9 Vet. App. at 166.

Once independent verification of a stressor event has been 
submitted, the Veteran's personal exposure to that event may 
be implied by the evidence of record.  A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).

In reviewing the claims file for a diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a), the Board notes that the Veteran's service 
treatment records are silent for any mention of a psychiatric 
disorder.  Although the Veteran's July 2005 formal claim 
states that his PTSD began in July 1966, the Veteran's 
service treatment records contain a December 1967 report of 
medical examination which indicates that his clinical 
psychiatric evaluation at that time showed no abnormalities.  
Further, in the corresponding December 1967 report of medical 
history, the Veteran denied having experienced depression, 
excessive worry, or nervous trouble of any sort.

There are only two medical records in the claims file which 
diagnose the Veteran with PTSD.  See August 2004 VA Medical 
Record; January 2006 VA Medical Record.  Notably, however, 
the claims file contains psychiatric treatment records from 
April 2003 which diagnose the Veteran with depression and a 
depressive disorder, but do not diagnose PTSD and do not 
reflect any PTSD related complaints or symptoms at that time.

The August 2004 VA medical record notes that the Veteran was 
last seen for depression, not PTSD, but indicates that he 
reported back to the clinic "per request of his PCP for 
further evaluation of PTSD."  Cf. April 2006 Statement of 
the Case (indicating that the Veteran was seen at the Biloxi 
VAMC in August 2004 "because he want[ed] a diagnosis of 
Post-traumatic stress disorder").  The August 2004 VA 
medical record from the Biloxi VAMC diagnoses the Veteran 
with PTSD based on his having performed one year of service 
in Vietnam as a mortician.  The Board notes, however, that 
the Veteran's service department records reflect that his MOS 
was that of a memorial activities specialist.  There is no 
indication in the record that the Veteran performed services 
as a mortician in that MOS.

The January 2006 VA medical record is from a licensed 
clinical social worker at the Biloxi Vet Center.  The January 
2006 VA medical record diagnoses the Veteran with PTSD based 
on his having served as a medic in a graves registration unit 
in Vietnam from 1967 to 1968.  It appears that the Veteran 
told the licensed clinical social worker he was angry 
regarding his military service because he "became a medic to 
help save lives, not to deal with hundreds of dead bodies 
daily."  Here as well, the Board notes that the Veteran's 
MOS in service was that of a memorial activities specialist.  
There is no indication in the record that he performed duties 
as a medic under this MOS or otherwise.  In fact, the 
evidence of record does not suggest that the Veteran had any 
medical training during or prior to service which would have 
allowed him to perform duties as a medic.  In the reports of 
medical history contained in his service treatment records, 
the Veteran indicates that his usual occupation was that of a 
shipyard worker.  Further, in the May 1993 VA general medical 
examination, the Veteran described his occupational history 
to reflect nine years in shipbuilding, 17 years as a 
steelworker, and present employment as a fitter, constructing 
barges.

The Board notes that service connection for PTSD requires a 
diagnosis conforming to the criteria in the DSM-IV.  The 
January 2006 VA medical record reflects a diagnosis of PTSD 
in accordance with the Mississippi Scale for Combat Related 
PTSD, not the DSM-IV.  The August 2004 VA medical record does 
not indicate what scale was used in diagnosing the Veteran 
with PTSD at that time.  Therefore it is unclear whether or 
not a current diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) has been demonstrated.  The Board finds, however, 
that a conclusion with regard to this criterion of a claim 
for service connection for PTSD is not necessary because, as 
discussed further below, the Veteran's claim is denied based 
on a lack of credible supporting evidence that his claimed 
in-service stressors occurred.

With regard to medical evidence of a link between the 
Veteran's current symptoms and his alleged in-service 
stressors, the Board finds that the August 2004 and January 
2006 VA medical records constitute competent medical evidence 
asserting such a nexus.  However, the Board notes that 
competency of evidence must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  With regard to credibility, as noted 
above, both of the medical records diagnosing the Veteran 
with PTSD do so based on an incorrect characterization of the 
Veteran's duties while serving in Vietnam.  There is no 
indication in the record that the Veteran's MOS entailed 
performing the duties of either a mortician or a medic.  
Medical opinions based on inaccurate or incomplete factual 
premises have no probative value.  See Reonal v. Brown, 5 
Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

In addition, the Board notes that evidence of a prolonged 
period without medical complaint or demonstration, and the 
amount of time that has elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, despite 
the notation in the Veteran's July 2005 formal claim that his 
PTSD began in July 1966, the Veteran was not diagnosed with 
PTSD until the August 2004 VA medical record, more than 35 
years after completion of his military service.

Further, the Board points out that if the Veteran's PTSD 
began in July 1966 as alleged, it is surprising that he did 
not develop his claim at an earlier date.  In particular, the 
Board notes that the Veteran was scheduled for a VA 
psychiatric examination in May 1993, after his March 1993 
claim for nervousness was received.  The claims file 
reflects, however, that the Veteran refused the VA 
psychiatric examination at that time.  See May 1993 Printout 
entitled "Cancellation of 2507 Exams."  The Board notes 
that the Veteran did attend two other VA examinations in 
regard to other claims asserted in his March 1993 formal 
claim.  See May 1993 VA General Medical Examination; April 
1993 VA Audiology Examination.  Neither of these examinations 
reflects any relevant complaints, symptoms, or history 
regarding PTSD at that time.

The Board acknowledges the Veteran's allegations that he has 
PTSD which was caused by his claimed in-service stressors.  
In addition, the Board notes that the Veteran is competent to 
attest to factual matters of which he has first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, while the Veteran is competent to 
report what comes to him through his senses, he has not been 
shown to have medical expertise, and cannot therefore provide 
a competent opinion regarding diagnosis and causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, 
although the Veteran stated that he became a medic prior to 
entering service, the evidence of record does not support 
this contention.  In addition, there is no evidence that the 
Veteran has any formal psychiatric training, or experience in 
diagnosing and treating psychiatric disabilities such as 
PTSD.  Because lay witnesses are not able to make medical 
conclusions, 
the Veteran's statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In addition, the Board recognizes the statements made by the 
Veteran's wife, in her May 2005 letter to H.P.B., PhD, LCSW 
at the Biloxi Vet Center.  In this letter, the Veteran's wife 
describes various symptoms that the Veteran exhibits, 
including "flying off the handle" over trivial things, and 
avoidance of wakes and funerals due to his job duties in 
Vietnam.  In addition, the Veteran's wife describes a 
conversation she had with the Veteran's ex-wife regarding how 
his personality had changed upon his return from Vietnam.  
For the reasons mentioned above, however, the Veteran's wife 
is likewise not competent to provide a medical conclusion 
regarding any nexus between the Veteran's current symptoms 
and his claimed in-service stressors.

Based on the foregoing, although the Board finds some medical 
evidence asserting a link between the Veteran's current 
symptoms and his claimed in-service stressors in the record, 
the Board does not find this evidence to be persuasive as it 
relies upon the Veteran's unsubstantiated history.  As 
discussed next, the Veteran's claim is ultimately being 
denied on the basis that there is no independent verification 
or corroboration of his claimed in-service stressors. 
 
As noted above, the Veteran's lay testimony alone regarding 
combat-related stressors will be accepted as conclusive only 
if there is a showing that the Veteran "engaged in 
combat."  Without such a showing, evidence verifying or 
corroborating the in-service stressors is required.  In this 
regard, a review of the official military documentation 
contained in the claims file is unremarkable for evidence 
suggesting that the Veteran engaged in combat.  The Veteran's 
Form DD 214 does not reflect 
that he received any decorations or medals specifically 
indicative of combat involvement.  In addition, the Veteran's 
enlisted qualification record, DA Form 20, as well as his 
service treatment records, do not reflect any combat 
involvement.  Further, the Veteran's MOS, that of a memorial 
activities specialist, is not by itself indicative of combat. 
 
The Board notes that it may not rely strictly on combat 
citations or the Veteran's MOS to determine if he engaged in 
combat, and that other supportive evidence of combat 
experience may also be accepted.  See Dizoglio, 9 Vet. App. 
at 166; West, 7 Vet. App. at 76.  However, in this case, the 
Board notes that the Veteran has made no allegation that he 
was involved in combat.  In particular, the Veteran noted in 
the statement attached to his July 2005 formal claim that 
upon arrival in Vietnam he was told he "was in an okay 
place," although he did not believe it.  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  
Because the claims file contains no other supportive evidence 
of combat experience, the Veteran's alleged in-service 
stressors in this case must be independently verified, i.e., 
corroborated by objective credible supporting evidence. 
 
The Board finds that the Veteran's claim for service 
connection for PTSD cannot be granted as the Veteran has not 
provided competent corroborating evidence of his claimed in-
service stressors.  Nor has the Veteran described his claimed 
in-service stressors with sufficient detail to allow for such 
verification.  As explained below, the Veteran has not 
provided information regarding names of casualties or 
specific dates in which the alleged in-service stressors 
occurred.  In fact, in the statement attached to the 
Veteran's July 2005 formal claim, he notes that he is not 
able to remember dates and names with regard to his claimed 
in-service stressors.  Without such information, the claimed 
in-service stressors cannot be corroborated and the claim for 
service connection must be denied. 

In the statement attached to his July 2005 formal claim, the 
Veteran claims that after basic training he was sent to a 
"grave registration class."  The Veteran alleges that upon 
arrival in Vietnam, his duties were to escort bodies of 
deceased fellow soldiers for shipment back to the United 
States.  The Veteran recounted that the first time he had to 
escort a body he witnessed "100 or more bodies laying on the 
floor."  The Veteran also described escorting "bodies that 
had developed gangrene," and stated that he remembered "the 
smell and having to move to the front of the plane to try and 
get away from it."  In addition, the Veteran described 
standing "guard duty over a dead Vietnamese woman who had 
died of spinal meningitis," and how he wondered whether or 
not he would catch the disease.  The Veteran also noted being 
apprehensive over not knowing who the enemy was, and fearing 
that he would "be the next dead soldier being sent home."
 
The Board notes that the Veteran's claimed in-service 
stressors have not been verified by any documentation during 
service or since.  The Veteran's service department records, 
including service treatment records, do not verify his 
claimed in-service stressors.  The Veteran's service 
personnel records confirm only that he was stationed in 
Vietnam from July 1966 to July 1967, and that he served as a 
memorial activities specialist during that time.  In 
addition, none of the post-service evidence of record 
corroborates the Veteran's claimed in-service stressors.  
Although the VA medical records discussed above reflect the 
Veteran's allegations that he was subjected to stressful 
experiences, these records are based solely on the Veteran's 
statements and cannot therefore be used to corroborate such 
statements.  In addition, an opinion by a mental health 
professional based on a post-service examination of the 
Veteran cannot be used to establish the occurrence of the 
type of stressors described by the Veteran in this case. 
 Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board also notes that the January 2006 rating decision 
indicated that the Veteran had not provided specific enough 
information to allow for verification of his claimed in-
service stressors.  In addition, the April 2006 statement of 
the case also indicated that the Veteran had reported only 
very general stressful events which cannot be verified.  
Therefore, the Veteran was notified that he needed to 
describe his claimed in-service stressors with a greater 
degree of specificity in order for them to be verified.  
Although the Veteran has set forth general descriptions of 
events that might be construed as stressful, he has not 
provided information such as names of casualties, or the 
specific dates in which the claimed in-service stressors 
occurred.  The Board notes again that the Veteran's July 2005 
formal claim contains his statement that he cannot remember 
dates and names with regard to the claimed in-service 
stressors.  Unfortunately, without such detail being 
provided, the claimed in-service stressors cannot be verified 
and the Veteran's claim for service connection for PTSD must 
be denied.

Finally, the Board does not find the Veteran's recollections 
of his claimed in-service stressors persuasive, due to 
inconsistencies in his statements and the way his claim has 
developed over time.  In this regard, the Board notes that no 
claimed in-service stressors were described at all when the 
Veteran first brought a claim for nervousness since Vietnam 
in March 1993, despite his allegation in the July 2005 formal 
claim that his PTSD began in July 1966.  Upon bringing his 
July 2005 claim, the Veteran described his claimed in-service 
stressors as detailed above.  In October 2005, however, the 
Veteran first mentioned a claim for breathing difficulties 
due to exposure to asbestos in service along with his 
descriptions of the claimed in-service stressors.  See 
October 2005 Statement in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder.  
Correspondence after October 2005 no longer mentions any 
claim for a breathing disorder in the context of the 
Veteran's claimed in-service stressors.  In addition, the 
Veteran's lay statements refer to his being "assigned to 
grave registration in Vietnam."  See, e.g., July 2005 Formal 
Claim.  However, as mentioned above, the Veteran appears to 
have told the first medical examiner diagnosing him with PTSD 
that his duties in Vietnam were those of a mortician.  See 
August 2004 VA Medical Record.  In addition, the January 2006 
VA medical record reflects that the Veteran told that doctor 
he performed duties as a medic in Vietnam.  As noted above, 
the evidence of record reflects only that the Veteran was a 
memorial activities specialist, and any allegations of duties 
as a mortician or a medic are unsubstantiated.

In conclusion, the Board finds that the Veteran's claim for 
service connection for PTSD must be denied, as his claimed 
in-service stressors have not been verified, nor have they 
been described with sufficient detail to allow for such 
corroboration.  The only substantive statements regarding the 
Veteran's claimed in-service stressors are those of the 
Veteran, and although the Board does not doubt the sincerity 
with which the Veteran asserts his claim, the Board does not 
find the Veteran's statements persuasive in this case.

While the Board is sympathetic to the Veteran's claim, there 
is no exception within the governing regulation or elsewhere 
that authorizes a grant of service connection for PTSD 
without credible supporting evidence that claimed stressors 
actually occurred.  See Cohen 10 Vet. App. at 147; Moreau 9 
Vet. App. at 396.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD 
in this instance, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 
  
Entitlement to service connection for hypertension.

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
hypertension shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
any hypertension during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  If there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Hypertension, as well as isolated systolic hypertension, must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
Veteran's diastolic blood pressure is predominantly 90 mm. or 
greater.  Isolated systolic hypertension means that the 
Veteran's systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, DC 7101, Note (1) (2008).

The Veteran asserts that service connection is warranted for 
hypertension.  The Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  The most recent medical evidence in the claims 
file demonstrates that the Veteran has a current diagnosis of 
hypertension, and shows blood pressure readings as high as 
173 systolic and 92 diastolic.  See March 1, 2006 VA Medical 
Record (reflecting, however, that the Veteran's blood 
pressure had dropped to 150 systolic and 78 diastolic in a 
subsequent reading approximately 30 minutes after).  In 
addition, the record reflects that the Veteran is on three 
different hypertension medications.

With regard to the in-service incurrence of an injury or 
disease, the Board notes that none of the Veteran's service 
treatment records reflect a diagnosis of hypertension, nor 
any clinical characterization of elevated blood pressure 
readings.  In a November 1965 report of medical examination 
upon induction into service, the Veteran's blood pressure 
reading was recorded as 124 systolic and 82 diastolic.  At 
this examination, the Veteran's heart and vascular system 
were noted to be normal.  In addition, in the corresponding 
report of medical history, the Veteran denied having high or 
low blood pressure.  In the December 1967 report of medical 
examination, the Veteran's blood pressure reading was 
recorded as 128 systolic and 72 diastolic.  At this 
examination as well, the Veteran's heart and vascular system 
were noted to be normal, and in the corresponding report of 
medical history the Veteran denied having high or low blood 
pressure.  Based on the foregoing, the Board finds that the 
in-service incurrence or aggravation of an injury or disease 
has not been shown in this case.

In the absence of evidence showing a chronic condition in 
service, however, the Veteran's current diagnosis may still 
be service connected per 38 C.F.R. § 3.303(b) if a 
"continuity of symptomatology is demonstrated."  Savage, 10 
Vet. App. at 496; see also 38 C.F.R. § 3.303(d).  However, 
the Board finds no demonstration of a continuity of 
symptomatology since service in this case.  In this regard, 
the Board observes that the Veteran claims his hypertension 
began in May 1993, more than 25 years post-service.  See July 
2005 Formal Claim.  The first post-service medical record 
with any blood pressure readings is the May 1993 VA 
examination.  At that examination, the Veteran's blood 
pressure ranged from 120 systolic and 66 diastolic, to 140 
systolic and 82 diastolic.  The Veteran's blood pressure was 
recorded sitting, standing, recumbent, and after exercise.  
The Board notes that none of the blood pressure readings at 
the May 1993 VA examination reflect hypertension under the 
criteria of 38 C.F.R. § 4.104, DC 7101 (2008).  Further, the 
May 1993 VA examiner did not diagnose hypertension, and did 
not characterize any of the Veteran's blood pressure readings 
as elevated.  In addition, the claims file contains no 
evidence of a clinical diagnosis of hypertension prior to 
September 2001, more than 30 years post-service.  See July 
2005 VA Medical Record.  Evidence of a prolonged period 
without medical complaint or demonstration, and the amount of 
time that elapsed since military service, can be considered 
as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Here, the Board finds no continuity 
of symptomatology such as would allow a grant of service 
connection for hypertension.

In addition, the Board notes that a review of the medical 
evidence of record does not reveal any competent clinical 
opinion asserting that the Veteran's current hypertension is 
etiologically related to any in-service injury or disease.

In the absence of a clinical demonstration of hypertension 
until long after service, and with no clinical opinion 
relating the Veteran's current hypertension to such service, 
the initial demonstration of hypertension here is too remote 
to be reasonably considered related to service.  Further, as 
the Veteran's hypertension was not demonstrated to manifest 
within one year of separation from service, service 
connection is not warranted on a presumptive basis.

Although the Veteran initially claimed service connection for 
hypertension as directly related to his military service, 
subsequent statements reflect that the Veteran now alleges 
his hypertension might be secondary to his PTSD.  See, e.g., 
December 2008 Informal Hearing Presentation; February 2006 
Notice of Disagreement.  However, it is clear that secondary 
service connection for hypertension cannot be granted in this 
case, since service-connection for PTSD has been denied.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998) (noting that 
establishing service connection on a secondary basis requires 
(1) evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which 
service connection has been established; and (3) competent 
evidence of a nexus between the two).

Therefore, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hypertension, and that the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


